DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10-14, 18, 20-23, 25 and 27-30 are amended.
Claims 1, 2, 4, 5, 7, 8, 10-16, 18-25 and 27-32 are examined on the merits.
Response to Arguments
Objection to claims 25 and 32 is withdrawn in view of the amendment made to the claims.
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive:
Applicant’s arguments are substantially directed to the amendment made to independent claims, i.e. with respect to claims 1, 11, 20 and 27, Applicants argue that cited prior art do not disclose a pump arrangement configured to pump an electric field applied fluid/blood back to the body of the patient.
However, the primary reference of van Rijn expressly discloses that fluid/blood is delivered back to the patient. And van Rijn’ fig. 4A clearly shows that liquid/blood return goes by means of pump arrangement. Therefore, this limitation is considered as being 
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 10-14, 16, 18-23, 25, 27-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Rijn et al. (US 2011/0244443).
 Regarding claim 1, van Rijn discloses a collection method for CTC from blood (Abstract), comprising a filter (Figure 1, Figure 3B (330), Figure 4B (408)), extracmporeal system (Figure 4B (400)), various electronics (Paragraph 123, Sentence 4), control algorithm (Figure 5), front-end components (e.g., computer), middle-ware (e.g., application server), and back-end components (e.g., data server), and Van Rijn describes a method for killing CTCs with electrically-conductive boron or phosphorus-doped diamond-like carbon membrane (DLC) and identifies Ep-CAM distributions in 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 2, 13, 22 and 29, van Rijn discloses the apparatus, wherein the pump arrangement (see rejection in claim 1) is at least one of(i) a peristaltic pump (Figure 4A, pump (408); Paragraph 124, Sentence 3), or (ii) configured to continuously circulate (Figure 4A bypass (428); Paragraph 124, Sentence 9) the fluid (see rejection of claim 1) through the CTC treatment arrangement (see rejection of claim 1).
Regarding claim 4, van Rijn disloses the apparatus, wherein the fluid (see rejection of claim 1) is blood (Figure 3A "limited fluid sample (e.g., blood)" (310); Paragraph 123, Sentence 2) from a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2).

Regarding claim 5, van Rijn discloses the apparatus, wherein the electric field (see rejection of claim 1) at least one of (i) is configured to kill (Paragraph 24, Sentence 1) at least one CTC (Figure 7 Ep-CAM, Paragraph 72) in the fluid (see rejection of claim 1).
Regarding claim 7, van Rijn teaches the apparatus of claim 1, wherein the CTC treatment arrangement (see rejection of claim 1) includes at least one of (i) at least one electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2), or (ii) an input port (Figure 4A pressure sensor (P2), fluid conduit (411); "... between the pump and the filter ... "; Paragraph 32, Sentence 1) and an output port ( Figure 4A pressure sensor (P3), fluid conduit (414); "... the third pressure sensor to monitor pressure between the filter and the valve... "; Paragraph 32, Sentence 2).

Regarding claim 10, van Rijn teaches the apparatus of claim 7, further comprising: a first tube (Figure 4A blood conduit (411); Paragraph 124, Sentence 3) 
Van Rijn identifies the first tube. Although van Rijn writes about the first tube, "Thereafter, the blood is returned to the patient [from the filter (412)] via conduit 414." Paragraph 124, Sentence 6), van Rijn description is an oversimplification. The fluid conduit (414) is a series of tubes between two bubble sensors (Figure 4A, 413), pressure sensor P3 (420), a pinch (shut off) valve (426), pressure sensor P4 (424), and the final tube (aka the first tube, Figure 4B, "Blood Out"). However, van Rijn identifies the fluid conduit (Figure 4A, 414), the patient (Figure 4A, 402), flow (Figure 4A, arrow) and pressure sensor four (Figure 4A, P4). The van Rijn description of first tube is complete, wherein the pump arrangement is configured to pump the electric field applied fluid to the body via the first tube (see fig. 4A).

Van Rijn identifies the third tube. Van Rijn identifies the fluid conduit (Figure 4A, 411), the pressure sensortwo(Figure 4AP2 (410)), flow (Figure 4A, arrow) and filter (Figure 4A, filter 412). The van Rijn description of third tube is complete.

Regarding claim 11, van Rijn teaches a method (Abstract) for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), comprising: pumping("... is directed... " Figure 124, Sentence 3) blood (Figure 3A "limited fluid sample (e.g., blood)" (310); Paragraph 123, Sentence 2) from a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) to an electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2) inside of a CTC treatment arrangement (Figure 3A filter assembly (303); Paragraph 123, Sentence 2); applying an electric field ("250-300 V/cm at 1 MHz", Paragraph 18, Sentence 3) to the blood (310) located in the electroporation chamber (330) in order to kill (Paragraph 24, Sentence 1) the at least one CTC (Ep-CAM); and pumping(("... is directed... ") the electric field applied blood 

Regarding claim 12, van Rijn teaches the method, wherein the pumping of the blood (see rejection of claim 11) from the body (see rejection of claim 11) and the pumping of the electric field applied blood (see rejection of claim 11) into the body (see rejection of claim 11) is performed using a pumping arrangement (Figure 3B syringe pump (350); Paragraph 123, Sentence 3).

Regarding claim 14, van Rijn teaches the method further comprising: pumping (see rejection claim 11) further blood ("a patient's entire blood volume" Paragraph 120, Sentence 3) from the body (see rejection claim 11) to the electroporation chamber (see rejection claim 11); applying a further electric field (see rejection claim 11) to the further blood ("a patient's entire blood volume")   located in the electroporation chamber (see rejection claim 11) in order to kill (see rejection claim 11) at least one further CTC (see rejection claim 11); and pumping (see rejection claim 11) the further electric field- applied blood ("a patient's entire blood volume") back into the body (see rejection claim 11). Because claim 14 depends on claim 12 and claim 14 add "further" in front of blood for the three tubes: first tube, second tube, and third tube, the applicant indicates a cyclic a patient's entire blood volume of CTCs can be either performed in a clinic or ambulatory setting."

Regarding claim 16, van Rijn teaches the method comprising, the electroporation chamber (see rejection claim 11) including electrodes ("conductive membranes" Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to a field generator ("250- 300 V/cm at 1 MHz", Paragraph 18, Sentence 6), an input port (Figure 4Afluid conduit between patient and pump (408); Paragraph 124, Sentence 4) and an output port (Figure 4Afluid conduit between pressure sensor (424) and the patient; Paragraph 124, Sentence 4).

Regarding claim 18, van Rijn teaches the method of claim 16, further comprising: connecting a first tube (Figure 3A fluid conduit (342); Paragraph 123, Sentence 3) to the output port (Figure 4Afluid conduit between pressure sensor(424) and the patient; Paragraph 124, Sentence 4) of the electroporation chamber (see rejection claim 11); connecting a second tube (Figure 3Afluid conduit (320); Paragraph 123, Sentence 2) to a pump arrangement (Figure 4Aextracorporeal system (400); Paragraph 124, Sentence 

Regarding claim 19, van Rijn teaches the method of claim 18, further comprising inserting the first tube (see rejection in claim 18) and the second tube (see rejection in claim 18) into the body (see rejection in claim 11).

Regarding claim 20, van Rijn teaches 20, a non-transitory computer-accessible medium ("machine readable medium", Paragraph 145, Sentence 1) having stored thereon computer-executable instructions ("machine instructions", Paragraph 145, Sentence 2) for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), wherein, when a computer arrangement ("controllers and other electronic means/processors", P144, S1) executes the instructions (Figure 5 "control algorithm","... a user may interact with an implementation of the subject matter described herein... ", Paragraph 147, Sentence 1), the computer arrangement ("controllers and other electronic means/processors") is configured to perform procedures ("various embodiments disclosed herein", Paragraph 144, 

Regarding claim 21, van Rijn teaches the computer-accessible medium, wherein the control (Figure 5 "control algorithm") of the pumping (see rejection in claim 20) of the blood from the body (see rejection in claim 20) and the pumping (see rejection in 

Regarding claim 23, van Rijn teaches the computer-accessible medium, wherein the computer arrangement (see rejection in claim 20) is further configured to: control (see rejection in claim 21) pumping (see rejection in claim 20) further blood ("a patient's entire blood volume" Paragraph 120, Sentence 3) from the body (see rejection claim 20) to the electroporation chamber (see rejection in claim 20); control (see rejection claim 21) an application (see rejection claim 20) of a further electric field (see rejection claim 20) to the further blood (see rejection claim 20) located in the electroporation chamber (see rejection in claim 20) in order to kill (see rejection claim 20) at least one further CTC (see rejection claim 20); and control (see rejection claim 21); pumping (see rejection claim 20) the further electric field- applied blood (see rejection claim 20) back into the body (see rejection claim 20). See rejection in claim 14 for more description about "further" in front of "blood", wherein the computer as being programmable device (([0144]) is capable of being programmed to control a pump arrangement to pump the electric field-applied blood back into the body.

Regarding claim 25, van Rijn teaches the computer-accessible medium, wherein the electroporation chamber (see rejection in claim 20) includes electrodes ("conductive membranes" Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to afield generator ("250-300 V/cm at 1 MHz", Paragraph 18, Sentence 6), an input port (Figure 4A pressure sensor (P2), fluid conduit (411); "... between the pump and the filter ... "; Paragraph 32, Sentence 1), and an output port ( Figure 4A pressure sensor (P3), fluid conduit (414); "... the third pressure sensor to monitor pressure between the filter and the valve... "; Paragraph 32, Sentence 2).

Regarding claim 27, van Rijn teaches a system for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), comprising: a computer ("client computer", P147, S1) hardware arrangement ("any combination of such back-end, middlew are, or front- end components", Pl 47, S1) specifically configured to: control (Figure 5 "control algorithm") pumping (" ... is directed... " Figure 124, Sentence 3) of blood (Figure 3A "limited fluid sample (e.g., blood)" (310); Paragraph 123, Sentence 2) from a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Figure 4A bodily fluid (402); Paragraph 124, 

Regarding claim 28, van Rijn teaches the system of claim 27, wherein the pumping("... is directed... " Figure 124, Sentence 3) of the blood (see rejection in claim 27) from the body (see rejection in claim 27) and the pumping (see rejection in claim 27) of the electric field applied blood (310) into the body (402) is performed using a pumping arrangement (Figure 3B syringe pump (350); Paragraph 123, Sentence 3).

Regarding claim 30, van Rijn teaches the system of claim 27, wherein the computer ("client computer", Pl47) hardware ("middleware", "back-end component'' "data communications" "LAN", WAN", "Internet", "data server", P147) arrangement (" ... a computing system and/or devices ... any combination of such back-end, middleware, or front-end components ... ", Pl 47, S1) is further configured to: control (Figure 5 "control algorithm") pumping("... is directed... " Figure 124, Sentence 3) of further blood ("a patient's entire blood volume" Paragraph 120, Sentence 3) from the body (see rejection in claim 27) to the electroporation chamber (see rejection in claim 27); apply a further ("a patient's entire blood volume" Paragraph 120, Sentence 3) electric field ("250-300 V/cm at 1 MHz", Paragraph 18, Sentence 3) to the further ("a patient's entire blood volume") blood (310) located in the electroporation chamber (see rejection in claim 27) in order to kill (see rejection claim 27) at least one further CTC (see rejection claim 27); and control (see rejection claim 27) pumping (see rejection  claim 27) of the further ("a patient's entire blood volume") electric field-applied blood (310) back into the body (402), wherein the computer as being programmable device (([0144]) is capable of being programmed to control a pump arrangement to pump the electric field-applied blood back into the body.

Regarding claim 32, van Rijn teaches the system of claim 27, wherein the electroporation chamber (see rejection in claim 27) includes electrodes ("conductive membranes" Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to a field generator  ("250-300 V/cm at 1 MHz", Paragraph  18, Sentence 6), an input port (Figure 4Apressure sensor (P2), fluid conduit (411); "... between the pump and the filter ... "; Paragraph 32, Sentence 1), and an output port ( Figure 4A pressure sensor (P3), fluid conduit ( 414); "... the third pressure sensor to monitor pressure between the filter and the valve... "; Paragraph 32, Sentence 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 15, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over van Rijn et al. (US 2011/0244443) in view of Nuccitelli (US 2014/0358066).
Regarding claim 8, van Rijn discloses the invention discussed above but does not expressly disclose the apparatus having a plurality of electrodes. 
Nuccitelli teaches a suction-electrode assembly for nanosecond pulsed electric field (nsPEF) treatments of tumors (Abstract), comprising a nsFEP system (Figure 1, 100, Paragraph 98, Sentence 2): cabinet (Figure 1, 105, Paragraph 98, Sentence 2), microcontroller interface (Figure 1, 104, Paragraph 98, Sentence 2), digitizing 1, 102, Paragraph 43) and readout (Figure 1, 101, Paragraph 98, Sentence 2), wherein Nuccitelli teaches a plurality (Nuccitelli, Figure 4 seven electrodes (402); Figure 6A six electrodes (602), Paragraph 108, Sentences 2, 3) of electrodes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the apparatus of van Rijn with the plurality of electrodes, as taught by Nuccitelli in order to to test for identification the source of the CTCs. Nuccitelli writes, "The nature of the electrode used mainly depends upon the shape of the tumor. Its physical size and stiffness can also be taken into account in selection of a particular electrode type." (Paragraph 111, Sentences 1 and 2).

Regarding claims 15, 24 and 31, van Rijn discloses the invention discussed above but does not expressly disclose a plurality of micro pulses. Nuccitelli teaches the use of an electric field that includes a plurality (Paragraph 164, Sentence 2) of micro pulses (Paragraph 9, Sentence 4; Paragraphs 16, 35 and 171-173).
it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electric field disclosed by van Rijn with a plurality of micro pulses, as taught by Nuccitelli, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781